17-4018
    Ji v. Barr
                                                                                   BIA
                                                                           A087 728 717


                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 4th day of February, two thousand twenty.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             ROBERT D. SACK,
             RICHARD J. SULLIVAN,
                  Circuit Judges.
    _____________________________________

    YOUQIANG JI,
             Petitioner,

                 v.                                              17-4018
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Gary J. Yerman, New York, NY.

    FOR RESPONDENT:                   Joseph H. Hunt, Assistant
                                      Attorney General; Sabatino F. Leo,
                                      Senior Litigation Counsel; Joanna
                                      L. Watson, Trial Attorney, Office
                                      of Immigration Litigation, United
                                      States Department of Justice,
                                      Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner YouQiang Ji, a native and citizen of the

People’s Republic of China, seeks review of a November 29,

2017 decision of the BIA denying Ji’s motion to reopen.               In

re YouQiang Ji, No. A 087 728 717 (B.I.A. Nov. 29, 2017).             We

assume the parties’ familiarity with the underlying facts and

procedural history of this case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.        Jian Hui Shao v. Mukasey, 546 F.3d 138,

168-69 (2d Cir. 2008).         The BIA may deny a motion to reopen

if “the movant has not established a prima facie case for the

underlying substantive relief sought.”              INS v. Abudu, 485

U.S. 94, 104 (1988).

    The BIA did not abuse its discretion in denying Ji’s

motion to reopen to apply for adjustment of status to lawful

permanent resident based on his marriage to a U.S. citizen,

since    he    did   not   submit   “clear   and   convincing   evidence

indicating a strong likelihood that [his] marriage is bona

fide.”        In re Velarde-Pacheco, 23 I. & N. Dec. 253, 256


                                     2
(B.I.A. 2002).     Although Ji argues that his case should be

remanded to the BIA for the agency to consider evidence that

his wife’s I-130 visa petition has now been approved, we may

not consider, or remand for the BIA to consider, such extra-

record evidence.    See 8 U.S.C. § 1252(b)(4)(A) (“[T]he court

of   appeals    shall   decide     the   petition   only    on   the

administrative record on which the order of removal is based

. . . .”).     The appropriate course is for Ji to submit any

additional evidence as part of a motion to reopen before the

BIA in the first instance.       See Xiao Xing Ni v. Gonzales, 494

F.3d 260, 262, 271 (2d Cir. 2007)

     For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                                 FOR THE COURT:
                                 Catherine O’Hagan Wolfe,
                                 Clerk of Court




                                  3